DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 recites “A process for treating waste water from an industrial process for producing propylene oxide, which waste water contains . . . .” Respectfully, the underlined portion appears to have grammar issues. It may be desirable to improve readability by changing “which waste water contains” to something along the lines of --wherein the waste water contains--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1–11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “[a] process for treating waste water from an industrial process for producing propylene oxide, which waste water contains hydrocarbons and salts, which comprises subjecting the waste water to a catalytic wet oxidation treatment comprising”. Respectfully, there are two issues with this recitation. First, it is unclear whether or not the claim is requiring an industrial process for producing propylene oxide. Second, as it applies to the recitation of “which comprises”, it is unclear which process is being referred to. I.e., specifying that the process for treating waste water per se comprises the subjecting steps—or is the claim specifying that the industrial process comprises the subjecting steps? For at least these reasons claim 1 appears to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. § 112 based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harada.1
With respect to claim 1, Harada discloses a method of catalytic wet oxidation. Harada FIGs. 1–3; ¶ 10.) During the treatment wastewater is passed to a reactor, subjected to an oxidation treatment in the presence of oxygen and catalyst. (Id.) A treated stream from the reactor is then sent to a separator, wherein the treated stream is separated into a gas stream and a liquid stream. (Id.) The liquid stream is then recycled back to the reactor. (Id.; see also FIGs. 1–3.) The wastewater can be from a variety of sources—some of which include wastewaters containing hydrocarbons. (Harada ¶¶ 17–18.) For example, the wastewater can be from a coal processing coke furnace plant, a coal gasification plant, a coal liquefaction plant, petrochemical factory wastewater, petroleum refining factory wastewater, or wastewater generated by oiling sewage sludge. (Id.) To this end, Harada further teaches that its wastewater can include organic substances (TOC, etc.) and inorganic substances such as Mg, Ca, Fe, etc. (Id. ¶ 19.) The reference further contemplates precipitating salts from its wastewater. (Id. ¶¶ 20, 27, 28.)
Previously it has been held that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted); see also MPEP § 2144.06(I). In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to treat wastewater containing hydrocarbons and salts: since Harada’s disclosure suggests that its method can be used to treat a variety of wastewater sources—including sources containing hydrocarbons as well as sources containing salt.
Response to Remarks2
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
    

    
        1 JP 2005/313155 A, published November 10, 2005 (“Harada”).
        2 Remarks filed April 4, 2022.